Title: To James Madison from David Humphreys, 19 May 1801 (Abstract)
From: Humphreys, David
To: Madison, James


19 May 1801, Madrid. No. 278. Sends correspondence with Spanish ministers on the award in favor of Americans Gregory and Scobie, observing that the many documents furnish “a small specimen of the tedious manner in which business is done at this Court.” Also transmits correspondence with Spanish officials regarding the vessel Swansborough, which has been seized and condemned by Spanish. Relates news of British-French battle in Egypt. Encloses list of Spanish and French forces to be used against Portugal. Transmits copies of correspondence with O’Brien.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 4 pp.; originally dated March, corrected in pencil; docketed by Wagner. Enclosures 44 pp., partly in Spanish.


